Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or suggest, either singly or combined, a lift assist comprising a vertically adjustable seat that is attached to one out of three legs and a module affixed to the top of the seat leg, wherein the module includes a gearmotor that positions the seat along the seat leg, wherein a handlebar is disposed on the top of the seat leg, wherein the three legs are connected at their top ends, and wherein a spreader connects the bottom ends of the legs. 
The reference to Pao (US 9681713) discloses a foldable chair comprising a seat vertically adjustable along one out of three legs, a handlebar disposed on the top of the seat leg, and a spreader connecting lower portions of the three legs (fig. 1-2). The reference to Komura et al (US 6783179) discloses a lift chair comprising a vertically adjustable seat that is attached to a rear post, and a module affixed to the rear post, wherein the module includes a gearmotor that positions the seat along the rear post (fig. 1, 5-6). Pao teaches a folding chair that is usable as a cane in its collapsed state, and Komura et al teaches a lift chair that is configured to vertically move a disabled occupant and stably support the components of the module. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to neither modify the chair leg of Pao to include the module Komura et .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636